Probation Form No. 35 Report and Order Terminating Probation /
(1/92) Supervised Release
Prior to Original Expiration Date

==

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
v. Docket No. 0208 7:11CR00359
Andrew Dedona
On December 29, 2009, the above named was placed on Supervised Release for a period
of 180 Months. He has complied with the rules and regulations of Supervised Release and is no

longer in need of supervision. It is accordingly recommended that Andrew Dedona be discharged
from Supervised Release.

 

Respectfully submitted,
: ee
Chris S. Porter

U.S. Probation Officer Specialist

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

Date this | 7 dayof A/ovémske. 30 77.

(Why beh

HonorableCathy Seibel
U.S. District Judge

 
